                                            Case 5:20-cv-05136-BLF Document 23 Filed 07/29/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                           JACOB SILVERMAN,
                                  11                                                      Case No. 20-05136 BLF (PR)
                                                       Plaintiff,
                                  12                                                      ORDER GRANTING DEFENDANTS’
Northern District of California




                                                 v.                                       MOTION FOR SECOND
 United States District Court




                                  13                                                      EXTENSION OF TIME TO FILE
                                                                                          MOTION FOR SUMMARY
                                  14       DUANE CHRISTIAN, et al.,                       JUDGMENT
                                  15                  Defendants.
                                                                                          (Docket No. 22)
                                  16

                                  17

                                  18          Plaintiff, a state convict filed the instant pro se civil rights action pursuant to 42
                                  19   U.S.C. § 1983 against jail officers and medical personnel at the Humboldt County
                                  20   Correctional Facility, where he was formerly housed. Dkt. No. 1. On January 6, 2021, the
                                  21   Court found the complaint, liberally construed, stated cognizable claims, and ordered the
                                  22   matter served on Defendants. Dkt. No. 6. Defendants Iver Lien, Nurse Barnhart and Dr.
                                  23   Ziegler have filed a motion requesting a second extension of time to file a motion for
                                  24   summary judgement.1 Dkt. No. 22.
                                  25          Having shown good cause, Defendants’ motion is GRANTED. Defendants shall
                                  26

                                  27   1
                                        Defendants Benge, Christian and Flint filed a separate motion to dismiss on March 12,
                                  28   2021, which was submitted on April 9, 2021 when Plaintiff’s opposition was due. Dkt.
                                       No. 17.
                                           Case 5:20-cv-05136-BLF Document 23 Filed 07/29/21 Page 2 of 2




                                   1   file a motion for summary judgment no later than September 13, 2021, as requested. Id.
                                   2   Plaintiff’s opposition to Defendants’ motion shall be filed no later than twenty-eight (28)
                                   3   days from the date Defendants’ motion is filed. Defendants shall file a reply brief no later
                                   4   than fourteen (14) days after Plaintiff’s opposition is filed.
                                   5            This order terminates Docket No. 22.
                                   6            IT IS SO ORDERED
                                   7   Dated: __July 29, 2021_______                     ________________________
                                                                                         BETH LABSON FREEMAN
                                   8
                                                                                         United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order Granting M. for 2nd EOT to File MSJ
                                       PRO-SE\BLF\CR.20\05136Silverman_eot_msj2
                                  26

                                  27

                                  28
